

	

		III

		109th CONGRESS

		1st Session

		S. RES. 337

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Santorum (for

			 himself, Mr. Brownback ,

			 Ms. Mikulski, Ms. Stabenow, Mr.

			 Chambliss, Mr. Nelson of

			 Florida, Mr. Coleman,

			 Mr. Bond, Mrs.

			 Dole, Mr. Lautenberg,

			 Mr. Lieberman, Mr. Smith, Mr. Nelson of

			 Nebraska, Mr. DeWine,

			 Mr. Vitter, Mr.

			 Isakson, Mr. Talent,

			 Mr. Stevens, Mr. Martinez, Mr.

			 Voinovich, Mr. Rockefeller,

			 Mrs. Feinstein, and

			 Mr. Salazar) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To condemn the harmful, destructive, and

		  anti-Semitic statements of Mahmoud Ahmadinejad, the President of Iran, and to

		  demand an apology for those statements of hate and animosity towards all Jewish

		  people of the world.

	

	

		Whereas Mahmoud Ahmadinejad, the President of Iran,

			 declared in an October 26, 2005, address at the World Without Zionism

			 conference in Tehran that the new wave that has started in Palestine,

			 and we witness it in the Islamic World too, will eliminate this disgraceful

			 stain from the Islamic World and that Israel must be wiped off

			 the map.;

		Whereas the President of Iran told reporters on December

			 8th at an Islamic conference in Mecca, Saudi Arabia, Some European

			 countries insist on saying that Hitler killed millions of innocent Jews in

			 furnaces … although we don't accept this claim.;

		Whereas Mr. Ahmadinejad then stated, If the

			 Europeans are honest they should give some of their provinces in Europe … to

			 the Zionists, and the Zionists can establish their state in

			 Europe.;

		Whereas on December 14, 2005, Mr. Ahmadinejad said live on

			 Iranian television, they have invented a myth that Jews were massacred

			 and place this above God, religions and the prophets.;

		Whereas the leaders of the Islamic Republic of Iran,

			 beginning with its founder, the Ayatollah Ruhollah Khomeini, have issued

			 statements of hate against the United States, Israel, and Jewish

			 peoples;

		Whereas certain leaders, including Ahmadi Nezhad, and the

			 Supreme Leader, Ali Khamenei, have similarly called for the destruction of the

			 United States, and the Islamic Republic of Iran has funded, armed, trained,

			 assisted, and sheltered leading terrorists, including terrorists in Iraq who

			 use Iranian support to kill military personnel of the United States;

		Whereas an estimated 6,000,000 Jews were killed in the

			 Nazi Holocaust;

		Whereas the remarks of President Ahmadinejad have been

			 denounced around the world and condemned by among others, the political leaders

			 of the United States, Arab nations, Israel, Europe, and the United

			 Nations;

		Whereas it is a crime in the Federal Republic of Germany

			 to deny the existence of the Holocaust; and

		Whereas the United Nations, in General Assembly Resolution

			 181 (1947), recommended the adoption of the Plan of Partition with Economic

			 Union for Palestine, which called for an independent Jewish State: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)condemns the

			 recent statement by President Ahmadinejad that denied the occurrence of the

			 Holocaust and supported moving the State of Israel to Europe;

			(2)demands an

			 official apology for these damaging, anti-Semitic statements that ignore

			 history, human suffering, and the loss of life during the Holocaust; and

			(3)reaffirms the

			 need for Iran to—

				(A)end its support

			 for international terrorism; and

				(B)join other Middle

			 Eastern countries in seeking a successful outcome of the Middle East peace

			 process.

				

